WHEELER, District Judge
(after stating the facts). 'The question here relates to the half-rate duty on exported orange and lemon box shooks, reimported in completed form filled with oranges and lemons, under paragraph 205 of the act of 1897 (Act July 24, 1897, c. 11, § 1, Schedule D, 30 Stat. 168 [U. S. Comp. St. 1901, p. 1647]). Many of the boxes of these importations were classified as reimported shook, but the importers claim that not enough were. The Board in a full opinion was unable to find that there were any more that should be so classified than were so classified. The evidence taken in this cou-ft shows a probability that many such boxes coming from those places would be made of reimported shoóks; but each importation must stand as to any definite quantity of these importations that should have been classified as reimportations, and were not. The decision of the Board therefore appears to be right.
Decision affirmed.